UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

YDELFONSO ACEVEDO,
Plaintiff, ORDER
— against — 19 Civ. 7063 (ER)

BSF INWOOD HOLDING LLC, NEW YORK

 

 

 

HOLDING COMPANY ASSOCIATES, and METRO USDC SDNY
MANAGEMENT & DEVELOPMENT, INC., DOCUMENT
ELECTRONICALLY FILED
-DOC# oo
Defendants. - DATE FILED: ~Ol/2 1/2920
Ramos, D.J.:

 

On November 20, 2019, the court-ordered mediator in this matter reported that an
agreement was reached on all issues. Doc. 20. There has been no activity in this case since then.

The parties are hereby directed to provide the Court with a written update as to the status
of the case by January 31, 2020.

SO ORDERED.

Dated:. January 27, 2020
New York, New York

aa {o

Edgardo Ramos, U.S.D.J.

 

 
